Title: Notes for Message to Congress, 3 December 1805
From: Jefferson, Thomas
To: 


                  
                     
                        
                           4
                           
                           
                           Indian purchases
                           
                        
                        
                           3
                           
                           √
                           Tripoline treaty
                           
                        
                        
                           2
                           {
                           √
                           Span. affrs
                           
                        
                        
                           6
                           {
                           √
                           Finance
                           
                        
                        
                           √
                           Mediterrn. duty commutn
                        
                        
                           √
                           paimts. to Engld. & France compleated
                        
                        
                           2.
                           {
                           √
                           Gunboats
                           
                        
                        
                           √
                           militia.
                           
                        
                        
                           5
                           {
                           
                           foreign coins.
                           
                        
                        
                           
                           contingent fund to Territorl. govnts.
                        
                        
                           1.
                           
                           √
                           genl health & crops.
                           
                        
                        
                           
                           
                           
                           yellow fever
                           
                        
                        
                           
                           
                           
                           Foreign affrs. Spain & England
                        
                        
                           
                           
                           
                           Tripoli
                           
                        
                        
                           
                           
                           
                           
                               Tunis
                           
                        
                        
                           
                           
                           
                           Indian purchases.
                           1. adjt. Connecticut reserve
                        
                        
                           
                           
                           
                           
                           2. Jouett’s purchase.
                        
                        
                           
                           
                           
                           
                           3. Harrison’s on Ohio.
                        
                        
                           
                           
                           
                           forn. coins
                           4. Tennesee
                        
                        
                           
                           
                           
                           
                           5. 
                           
                        
                        
                           
                           
                           
                           
                               contingt fund to territl. govmts
                        
                        
                           
                           
                           
                           Finance.
                        
                     
                  
                  I cannot say that I consider our peace with Spain as on a secure ground. I will lay before you what has passed on the subject of spoliations & the bounds of Louisa. & I am persuaded you will think it prudent to take such provisional measures as will enable me to meet or anticipate the movements of that power with the effect which our position & resources put within our power
               